Citation Nr: 0800278	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-17 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that his hypertension had its clinical 
onset during active service due to his exposure to Agent 
Orange in Vietnam.  The veteran's service separation form 
reveals that he was heavy vehicle driver who received awards 
consistent with service in Vietnam.  Thus, the veteran is 
presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 
1116 (West 2007); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  
However, hypertension is not one of diseases subject to 
presumptive service connection on the basis of herbicide 
exposure, and so service connection is not warranted on a 
presumptive basis.  38 C.F.R. § 3.309(e).  

Nevertheless, service connection may still be granted based 
upon evidence demonstrating that the veteran's hypertension 
was incurred or aggravated in service.  Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000).  The veteran's service medical 
records reveal that on examination prior to his entry into 
service, he noted a history of high blood pressure.  During 
that examination, however, the veteran's blood pressure was 
measured as 136/87, which was considered normal, and his 
clinical evaluation was negative for any cardiovascular 
abnormalities.

The record shows that the veteran's blood pressure was next 
checked on examination immediately prior to his separation 
from service.  That examination showed elevated blood 
pressure levels of 150/100.  The service medical examiner 
noted that the veteran left the military post before any 
further clinical evaluation could be performed.  As a result, 
a formal diagnosis of hypertension was not made at that time.

The veteran maintains that he has received medical treatment 
for high blood pressure ever since leaving service in January 
1970.  However, the veteran has informed VA that his earliest 
post-service records showing treatment for hypertension at a 
General Motors employee medical facility have been destroyed.  
Consequently, the first clinical evidence of record is dated 
in March 1976, more than six years after the veteran left 
service.  At that time, the veteran was noted to have a 
diagnosis of hypertension.  His post-service medical records 
thereafter show that he has received periodic treatment for 
hypertension over the last 31 years.

In September 2003, the veteran underwent a VA examination in 
which his blood pressure was measured at 138/75 and he was 
noted to have a history of hypertension.  However, the VA 
examiner noted that the veteran's medical records were not 
reviewed as part of the examination.  Nor did the examiner 
offer an opinion as to whether the veteran's current 
hypertension was related to his period of active service.

Additionally, the Board notes that the veteran has been 
service-connected for diabetes mellitus on the basis of 
herbicide exposure since July 2003.  He is currently rated as 
20 percent disabled for this condition.  The RO noted in the 
April 2005 statement of the case that because the veteran's 
hypertension existed prior to his March 2003 diagnosis of 
diabetes mellitus, a finding of service connection for 
hypertension on a secondary basis was not warranted.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The veteran in this case has already been 
afforded a VA examination in which his blood pressure was 
measured at 138/75 and he was noted to have a history of 
hypertension.  However, because the examiner did not 
administer a cardiovascular examination and did not review 
the veteran's medical records or address the etiology of his 
hypertension, it remains unclear to the Board whether the 
veteran's current disability was incurred in or aggravated by 
service.  The Board therefore finds that a remand for an 
additional examination and etiological opinion is in order.

The Board finds that the issue of secondary service 
connection with regard to hypertension has been implicitly 
raised and must now be addressed.  McGrath v. Brown, 5 
Vet.App. 57 (1993).  Although the RO has opined that the 
veteran's hypertension is not related to his service-
connected diabetes mellitus, that assessment appears to have 
been based solely on the fact that the diagnosis of 
hypertension preceded the diagnosis of diabetes mellitus.  As 
a result, it is unclear to the Board whether the veteran's 
diabetes mellitus resulted in the aggravation of his 
hypertension.  For these reasons, the Board finds that a 
remand for an additional examination and etiological opinion 
is necessary in order to fully and fairly address the merits 
of the veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
cardiovascular examination for the purpose 
of ascertaining the etiology of any 
hypertension.  The claims folder should be 
made available to and reviewed by the 
examiner, and the examination report 
should reflect that the claims folder was 
reviewed.  The examiner should provide an 
opinion as to the following:

a)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's hypertension is etiologically 
related to his period of active service, 
including his exposure to herbicide 
agents in Vietnam?

b)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's hypertension is due to his 
service-connected diabetes mellitus?

c)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's hypertension is aggravated or 
permanently worsened by his service-
connected diabetes mellitus?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

